 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10

11 JOSE FRANCO, on behalf of himself and    )    Case No. Case No.4:19-cv-02854-HSG
   all others similarly situated            )
12                                          )
                                            )    ORDER GRANTING PLAINTIFF’S
13                  Plaintiff,              )    REQUEST FOR TELEPHONIC
                                            )    APPEARANCE
14        vs.                               )
                                            )
15 E-3 SYSTEMS, a California corporation;   )    Date:        October 24, 2019
   and DOES 1 through 50, inclusive,        )    Time:        2:00 p.m.
16                                          )    Courtroom:   2
                                            )    Judge:       The Hon. Haywood S. Gilliam, Jr
17                  Defendants.             )
                                            )
18                                          )    [filed concurrently with Plaintiff’s Request for
                                            )    Telephonic Appearance]
19

20

21

22

23

24

25

26

27

28

                                                -1-
                                        ORDER
 1                                            ORDER
 2 Plaintiff Jose Franco’s Request for Telephonic Appearance at the Motion for Remand Hearing and

 3 Case Management Conference is set for October 24, 2019 at 2:00 p.m. at 2:00 p.m. is DENIED.

 4

 5

 6         IT IS SO ORDERED.
 7

 8 DATED: 10/10/2019                          ______________________________

 9                                            Hon. Haywood S. Gilliam, Jr
                                              Judge of the U.S. District Court
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28

                                                  -2-
                                          ORDER
